Exhibit 10.5

 

September 14, 2018

 

Mr. Amin J. Khoury

c/o KLX Energy Services Holdings, Inc.

1300 Corporate Center Way,

Wellington, FL 33414

 

Consulting Agreement

 

Dear Mr. Khoury:

 

This letter agreement (the “Agreement”) confirms the agreement between KLX
Energy Services Holdings, Inc. (the “Company”) and you to engage in a consulting
arrangement and sets forth the agreement between the Company and you regarding
the terms of such consulting arrangement.

 

1.                                      Term.  The term of your services
pursuant to this Agreement shall commence upon the separation of your employment
as an officer and employee of the Company (the “Effective Date”) and terminate
on the third anniversary of the Effective Date (the “Consulting Period”).

 

2.                                      Consulting Services.

 

(a)                                 Services.  Your services hereunder during
the Consulting Period shall consist of strategic planning, financial planning,
merger and acquisition advice and consultation to the Company, as well as
providing periodic advice and consultation regarding key staffing and
recruitment issues and such other services mutually agreed to by you and the
Company (the “Consulting Services”).  At all times, the Consulting Services
shall be non-exclusive and you shall only be required to devote so much time as
is reasonably necessary to discharge the Consulting Services; provided, however,
that in no event shall the Consulting Services provided hereunder cause the
termination of your employment with the Company to cease to be a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder.

 

(b)                                 Expenses.  Except to the extent equivalent
benefits are provided by B/E Aerospace, Inc., KLX Inc. (or any of their
respective successors), during the Consulting Period, the Company shall:

 

(i)                                     provide you with an office at such
location as is reasonably agreed by you and the Company;

 

(ii)                                  provide you with a full time assistant to
be selected by you;

 

1

--------------------------------------------------------------------------------


 

(iii)                            provide you with the automobile benefit
contemplated by your employment letter by and between you and the Company, dated
as of September 14, 2018 (the “Employment Letter”);

 

(iv)                             provide you with the travel benefits
contemplated under the Employment Letter as well as the travel benefits under
the Company’s Aircraft Usage Policy on a basis at least as favorable to such
policy as in effect on the effective date of the Company’s spin-off from KLX
Inc., which shall include, among other things, personal and family use of the
Company’s G450 aircraft through the end of its current lease, and thereafter, on
a G450 or equivalent aircraft; and

 

(v)                                pay or reimburse you for reasonable
out-of-pocket expenses incurred in connection with your performance of the
Consulting Services in accordance with past practices within thirty (30) days
following submission of documentation and substantiation of such expenses;
provided, however, that (x) in no event may you seek to receive any
reimbursement less than thirty (30) days prior to the last day of the calendar
year following the calendar year in which the related expense was incurred, and
(y) no amount reimbursed during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year.

 

3.                                      Nature of the Relationship.

 

(a)                                 Independent Contractor.  You acknowledge
that the Consulting Services shall be performed in the capacity of an
“independent contractor,” that you are solely responsible for determining your
actions or inactions in carrying out and performing the Consulting Services, and
that nothing in this Agreement shall be construed to create an employment
relationship between you and the Company.  You agree that, with respect to the
Consulting Services provided hereunder, you are not an employee of the Company
for any purpose, including, without limitation: (i) for federal, state or local
tax, employment, withholding or reporting purposes; or (ii) for eligibility or
entitlement to any benefit under any of the Company’s employee benefit plans
(including, without limitation, those plans that are subject to the Employee
Retirement Income Security Act of 1974, as amended), incentive compensation or
other employee programs or policies, except as provided in this Agreement, the
Employment Letter or as otherwise required by applicable law.

 

(b)                                 Code of Conduct.  During the Consulting
Period, you shall comply with the Company’s Code of Business Conduct and its
Delegations of Authority, each as in effect from time to time (as if you were a
non-management employee with respect to the Delegations of Authority policy).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Payment of Taxes.  You shall be responsible
for and shall maintain adequate records of expenses that you incur in the course
of performing the Consulting Services hereunder and shall be solely responsible
for and shall file, on a timely basis, tax returns and payments required to be
filed with or made to any federal, state or local tax authority with respect to
your performance of the Consulting Services.  Neither federal, state, nor local
income tax of any kind shall be withheld or paid by the Company with respect to
any amount paid to you pursuant to this Agreement.  You agree that you are
responsible for withholding and paying all taxes as required.

 

(d)                                 Indemnification.  To the fullest extent
permitted under applicable laws, rules and regulations and the Company’s
applicable corporate governance documents, the Company agrees to defend,
indemnify and hold you harmless from any loss, liability, cost and expense
(including, but not limited to, reasonable attorney’s fees) incurred by you as a
result of you being made a party to any action or proceedings by reason of your
provision of the Consulting Services.

 

4.                                      Consulting Fees.  During the Consulting
Period, you shall receive a consulting fee of ten thousand dollars ($10,000) per
calendar year (the “Fees”), payable in monthly installments in arrears on the
last day of the month (pro-rated for partial months).

 

5.                                      Amendment, Modification or Termination
of Agreement.  The Consulting Period may not be terminated (except as provided
in Section 7 hereof), and the terms and conditions of this Agreement cannot be
amended, modified or terminated without the prior written consent of both
parties hereto.

 

6.                                      Proprietary Rights Agreement.  The
restrictive covenant obligations set forth in the Proprietary Rights Agreement
attached as Exhibit B to the Employment Letter are incorporated herein by
reference and shall have the same legal force and effect as if fully set forth
herein.

 

7.                                      Effect of Death or Incapacity.  In the
event of the termination of the Consulting Period and your services hereunder
due to death or incapacity, you or your estate or designated beneficiary, as
applicable, shall be entitled to a lump sum payment equal to the total amount of
Fees payable to you for the remainder of the Consulting Period.  Such lump sum
payment shall be made within ten (10) business days following the date of
termination.

 

8.                                      Documents and Materials.  Upon the
termination of the Consulting Period, or at any other time upon the Company’s
request, you shall promptly deliver to the Company, without retaining any
copies, all documents and other materials furnished to you by the Company,
prepared by you for the Company or otherwise relating to the Company’s business,
including, without limitation, all written and tangible material in your
possession incorporating any “Proprietary Information” (as defined in the
Employment Agreement).

 

3

--------------------------------------------------------------------------------


 

9.                                      General Provisions.

 

(a)                                 Entire Agreement. This Agreement and the
Employment Letter (and the exhibits thereto) represent the entire agreement of
the parties and shall supersede any and all previous contracts, arrangements or
understandings between you and the Company.

 

(b)                                 Governing Law. This Agreement will be
governed by and construed in accordance with the laws of Florida, without giving
effect to the conflicts of laws principles thereof.

 

(c)                                  Enforceability; Waiver.  If any arbitrator
or court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then such invalidity or unenforceability
shall have no effect on the other provisions of this Agreement, which shall
remain valid, binding and enforceable and in full force and effect, and such
invalid or unenforceable provision shall be construed, blue-penciled or reformed
by the court or arbitrator in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed in such provision.
Your or the Company’s failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right that you or the Company may have hereunder, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.

 

(d)                                 Headings.  The descriptive headings in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed an original but all of which together shall constitute one and the same
agreement.

 

(f)                                   Signatures.  Each party’s signature on the
lines below constitutes his or its agreement with each provision contained in
this Agreement.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

 

EXECUTIVE

 

KLX ENERGY SERVICES HOLDINGS, INC.

 

 

 

 

/s/ Amin J. Khoury

 

By:

/s/ Thomas P. McCaffrey

Amin J. Khoury

 

Name:

Thomas P. McCaffrey

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE FOR AMIN KHOURY CONSULTING AGREEMENT]

 

--------------------------------------------------------------------------------